DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	The Election filed 2/21/21 in response to the Office Action of 11/22/21 is acknowledged and has been entered.  With traverse, Applicant elected the following species, identified by (i) every recited B cell signature characteristic of a subject of a claimed method, (ii) whether said subject has a tumor with TLS, and (iii) every distinct reagent said claimed method administered to said subject:  (i) high CXCL13 expression as every recited B cell signature characteristic of a subject of a claimed method, (ii) the subject has TLS as whether said subject has a tumor with TLS, and (iii) nivolumab as every distinct reagent said claimed method administered to said subject. The traversal is on the ground(s) that, while patentably distinct, a search and examination of all species would not impose a serious burden on the examiner.  This is not found persuasive.  MPEP 802.01 provides that restriction is proper between inventions which are independent or distinct.  Here, the species are distinct because claims to different species recite mutually exclusive characteristics of such species. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 
	Due to an overlap in search, the following species has been rejoined: (i) high CXCL13 expression as every recited B cell signature characteristic of a subject of a claimed method, (ii) the subject has TLS as whether said subject has a tumor with TLS, and (iii) MPDL3280A as every distinct reagent said claimed method administered to said subject.  
	Claims 1, 2, 4-6, 12, 17, 26, 36-40, 42, 44, 45, and 51 are pending.
	Claims 4-6, 17, 26, 39, 44, 45, and 51 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. Claims 4-6 and 51 are withdrawn because the B cell signature characteristic(s) of the elected species do not comprise a high density of tumor-infiltrating B cells (as recited by claims 4-6) or an increased level of tumor-infiltrating B cells (as recited by claim 51). Claim 17 is withdrawn because the B cell signature characteristic(s) of the elected species does not comprise increased BAMK1, CD19, CD22, CD79A, CR2, FCRL2, IGKC, M4A1, or PAX5. Claim 26 is withdrawn because the B cell signature characteristic(s) of the elected species does not comprise co-localization of tumor-infiltrating B cells with particular T lymphocytes and/or particular follicular dendritic 
	Claims 1, 2, 12, 36-38, 40, and 42 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 contains the trademark/trade name Keytruda®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade an anti-PD1 antibody and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 36-38, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Messina et al (Scientific Reports, 2012, 2(765): 1-6) in view of Johnson et al (Ther Adv Med Oncol, 2015, 7(2): 97-106) and Hamid et al (J Clin Oncol, 2013, 31: Abstract 9010).
Messina et al teaches elevated CXCL13 expression, as compared to a control, and TLS structures (“lymph node-like structures” are TLS structures) in melanoma patients (page 3, in particular). Messina et al further illustrates individual TLS structures within a melanoma (Figure 3, in particular), indicative of the TLS density in a tumor. Without particularly limiting what would be considered a “tumor area”, the TLS density illustrated by Messina et al is “a ratio of at least 0.25 TLS per tumor area”, as recited by instant claim 12.
Messina et al does not specifically teach administering the immune checkpoint blockade (ICB) agent anti-PD1 antibody nivolumab to the melanoma patients.  However, these deficiencies are made up in the teachings of Johnson et al and Hamid et al.

	One of ordinary skill in the art would have been motivated, with an expectation of success, to treat just any patients with melanoma, including patients of Messina et al, by performing a combined method comprising administering just any therapeutic demonstrated by cited references to be beneficial to patients with melanoma – including the ICB agent nivolumab at just any dose between 0.1 to 10 mg/kg (including 1 mg/kg) to the patients because Johnson et al teaches melanoma patients have demonstrated therapeutic benefit from administration of ICI agents – including nivolumab at doses between 0.1 to 10 mg/kg (including 1 mg/kg). Patients of the combined method would result in the expected beneficial result of a response rate of at least 28% because Johnson et al teaches melanoma patients administered doses of ICI agents, such as nivolumab ranging from 0.1 to 10 mg/kg (including 1 mg/kg), have a response rate of 28% across all dosing levels (page 99, in particular). “Expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results In re Skoner, 517 F.2d 947, 950 (CCPA 1975). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 1, 2, 12, 36-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al (Scientific Reports, 2012, 2(765): 1-6) in view of Johnson et al (Ther Adv Med Oncol, 2015, 7(2): 97-106) and Hamid et al (J Clin Oncol, 2013, 31: Abstract 9010) as applied to claims 1, 12, 36-38, and 40 above, and further in view of Becht et al (Genome Biology, 2016, 17(218): 1-20; 2/2/21 IDS).
The teachings of Messina et al, Johnson et al, and Hamid et al are described above.
Messina et al, Johnson et al, and Hamid et al do not describe melanoma patients as having a CD8 T score of less than 0 on MCP counter performed on gene expression profiling. However, these deficiencies are made up in the teachings of Becht et al.
Becht et al demonstrates melanoma patients have a CD8 T score of less than 0 on MCP counter performed on gene expression profiling (see second column of “melanoma” row of Figure 5b, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Messina et al, Johnson et al, and Hamid et al of treating just any patients with melanoma, including patients that have a CD8 T score of less than 0 on MCP counter performed on gene expression profiling, because the combined method provides therapeutic benefit to patients with melanoma and Becht et al demonstrates .     

Claim Rejections - 35 USC § 103
Claims 1, 12, 36-38, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al (Scientific Reports, 2012, 2(765): 1-6) in view of Johnson et al (Ther Adv Med Oncol, 2015, 7(2): 97-106) and Hamid et al (J Clin Oncol, 2013, 31: Abstract 9010) as applied to claims 1, 12, 36-38, and 40 above, and further in view of Hodi et al (Cancer Immunology Research, 2014, 2(7): 632-642).
The teachings of Messina et al, Johnson et al, and Hamid et al are described above.
Messina et al, Johnson et al, and Hamid et al do not describe melanoma patients as having been administered an anti-VEGF therapy.  However, these deficiencies are made up in the teachings of Hodi et al.
Hodi et al teaches a method of treating patients with melanoma comprising administering an anti-VEGF therapeutic inhibitor (bevacizuuma), wherein most melanoma patients demonstrated therapeutic benefit from the treatment and other melanoma patients exhibited progressive disease after the treatment (Figure 5, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to therapeutically treat just any patients with melanoma, including melanoma patients of Hodi et al, by administering the combined method of Messina et al, Johnson et al, and Hamid 
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SEAN E AEDER/             Primary Examiner, Art Unit 1642